Citation Nr: 9931974	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-08 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis on a 
direct basis or as secondary to service-connected residuals 
of a shell fragment wound, muscle group I, left and/or 
service-connected retained shrapnel in the left neck.

2.  Entitlement to an increased disability rating for 
service-connected residuals of a shell fragment wound, muscle 
group I, left, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected retained shrapnel in the right 
arm.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected retained shrapnel in the left 
neck.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied entitlement to service 
connection for arthritis on a direct basis or as secondary to 
service-connected residuals of a shell fragment wound, muscle 
group I, left, service-connected retained shrapnel in the 
right arm, and/or service-connected retained shrapnel in the 
left neck; granted entitlement to service connection for 
PTSD, evaluated as 30 percent disabling, effective from 
August 21, 1997; denied entitlement to a disability rating in 
excess of 10 percent for service-connected residuals of a 
shell fragment wound, muscle group I, left; and denied 
entitlement to increased (compensable) disability ratings for 
service-connected retained shrapnel in the right arm and 
service-connected retained shrapnel in the left neck.  The 
veteran filed a timely notice of disagreement as to the 
denial of service connection for arthritis, the disability 
evaluation and effective date assigned for PTSD, and 
disability evaluations assigned for his shell fragment wound 
residuals.  He was issued a statement of the case in March 
1998, and the RO received his substantive appeal in May 1998.  
The veteran thereafter presented testimony, via telephone, to 
the Hearing Officer at the local VARO in November 1998.  The 
HO confirmed and continued the denial of the benefits sought 
later that month.

In June 1999, the Board remanded this case for purposes of 
scheduling the veteran for a hearing before a Member of the 
Board at the local VARO (Travel Board).  The veteran offered 
his contentions at a hearing before the undersigned Member of 
the Board in September 1999.  During the course of this 
hearing, the veteran submitted additional evidence, with a 
waiver of initial RO consideration, pursuant to the 
strictures of 38 C.F.R. § 20.1304 (1999).  In addition, he 
withdrew his claims of entitlement to an increased rating and 
earlier effective date for PTSD.  As such, these claims will 
no longer be discussed herein.

In addition, a review of the Travel Board hearing transcript 
reveals that the veteran's accredited representative raised a 
claim of entitlement to an earlier effective date for the 
award of service connection for retained shrapnel in the 
right arm.  This issue is referred to the RO for appropriate 
action.


REMAND

Service Connection

As a preliminary matter, the Board notes that the accredited 
representative has advanced contentions to the effect that 
additional examination of the veteran is warranted as the 
findings reflected in the November 1997 VA examination report 
are inadequate as to determine whether his arthritis is 
directly related to service or secondary to his service-
connected residuals of a shell fragment wound, muscle group 
I, left and/or service-connected retained shrapnel in the 
left neck.  In this regard, the Board notes that the argument 
is premature, if not misplaced.

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the veteran has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under section 5107(a), the VA has a duty 
to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  In order for a claim to 
be well grounded, there must be competent evidence of current 
disability, objective evidence of the incurrence or 
aggravation of a disease or injury during service, and a 
nexus between the in-service injury or disease and the 
current disability.  That means that for a well-grounded 
claim for service connection, there must be a current 
disability, disease or injury during service, and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

More recently, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  In that decision, the Court 
addressed and rejected the appellant's newly raised argument 
on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA has taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well grounded claim.

Here, the appellant has submitted no competent medical 
evidence whatsoever of a nexus between his current arthritis 
and his period of service or service-connected disabilities.  
Therefore, at this juncture, the Secretary cannot undertake 
to assist the appellant in further developing facts pertinent 
to his claim.

Nevertheless, decisions of the Board must be based on all of 
the pertinent evidence available.  38 U.S.C.A. § 7104(a) 
(West 1991 & Supp. 1999); see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); see also Robinette v. Brown, 8 Vet. App. 69 
(1995) and Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under sec. 5103(a) to assist a claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained), as well as Epps v. Brown, 9 Vet. App. 341 
(1996) (sec. 5103(a) duty attaches in cases where the record 
references other known and existing evidence that might 
pertain to the claim under consideration).  The duty to 
assist the appellant in the development of his claim includes 
the duty to request information which may be pertinent to the 
claim.  38 U.S.C.A. §§ 5106, 5107(a) (West 1991).

In the instant case, the veteran testified that he was last 
treated by his private physician, Dr. Burridge, some three 
weeks prior to his September 1999 Travel Board hearing.  To 
date, however, these treatment records have not been 
associated with his claims folder.  Accordingly additional 
assistance is necessary.

Increased Ratings

The veteran's claims of entitlement to a disability 
evaluation in excess of 10 percent for residuals of a shell 
fragment wound, muscle group I, left, and increased 
(compensable) disability evaluations for retained shrapnel of 
the right arm and left neck are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented claims which are plausible.  Generally, claims 
for increased evaluations are considered to be well grounded.  
Claims that conditions have become more severe are well 
grounded where the conditions were previously service-
connected and rated, and the claimant subsequently asserts 
that higher ratings are justified due to an increase in 
severity since the original ratings.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, at 204-206, 208 (1995).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Initially, the Board notes that the recent treatment records 
developed by Dr. Burridge may also be pertinent to the 
veteran's increased rating claims.  Therefore, appellate 
consideration of these issues must also be deferred as 
additional assistance from the RO is necessary.

Although the veteran was last afforded VA examination in 
November 1997, some two years ago, he claims that his 
service-connected shell fragment wound residuals have 
increased in severity since that time.  Indeed, the veteran 
testified that he manifests loss of strength in his arms and 
pain in his neck and both shoulders when he tries to pick up 
things or move his neck.  See Proscelle, supra (where an 
appellant claims a condition is worse than when "originally 
rated," and the available evidence is "too old" for an 
adequate evaluation of the appellant's current condition, 
VA's duty to assist includes providing a new examination).

The Court has stated that the Board may only consider 
independent medical evidence to support its findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board may seek an advisory opinion, order a medical 
examination or cite recognized treatise in its decisions that 
clearly support its ultimate conclusions.  This procedure 
ensures that all medical evidence contrary to the veteran's 
claim will be known.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In view of the veteran's contentions and inasmuch as 
this case is already being returned to the RO for additional 
due process development, the Board finds that more extensive 
orthopedic, neurologic and dermatologic evaluation of the 
veteran is necessary.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected shell 
fragment wound residuals and claimed 
arthritis, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies, to 
include Dr. Burridge.  Copies of the 
medical records from all sources he 
identifies, including VA records (not 
already in the claims folder), should 
then be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should then schedule the 
veteran for orthopedic, neurologic and 
dermatologic examinations by appropriate 
VA specialists in order to determine the 
current nature and extent of his service-
connected residuals of a shell fragment 
wound, muscle group I, left, as well as 
his service-connected retained shrapnel 
in the right arm and left neck.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by each examiner 
prior to the examination of the veteran.  
X-rays, laboratory tests, and/or other 
diagnostic studies should be performed as 
deemed appropriate by the specialists.  
The orthopedic examiner is asked to 
identify the specific Muscle Groups 
involved with the veteran's service-
connected shell fragment wound injuries, 
and to provide appropriate range of 
motion studies for each affected area.  
The neurologic examiner is asked to 
identify whether there is currently any 
neurologic deficit attributable to these 
service-connected disabilities.  The 
dermatologic examiner, in turn, is asked 
to identify whether the veteran currently 
manifests any discernible deformity, 
adhesions or other pathology as a result 
of his retained shrapnel of the right arm 
and left neck.  In addition, the 
examiners must render objective clinical 
findings concerning the severity of the 
veteran's service-connected shell 
fragment wound residuals, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  Each examiner must then 
render an opinion concerning the effect 
of the veteran's service-connected shell 
fragment wound residuals on his ordinary 
activity and his ability to procure and 
maintain employment.  The examination 
reports should also reconcile the 
veteran's subjective complaints of pain 
with the objective findings on 
examination.  They should then be 
associated with the veteran's claims 
folder.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If any of the 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's service connection and 
increased rating claims on a de novo 
basis.

5.  If any of these determinations remain 
unfavorable to the veteran in any way, he 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  This document 
should include detailed reasons and bases 
for the decisions reached.  Thereafter, 
the veteran and his representative should 
be afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

